UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 95-7320



RASTAMAN MTUME OBALAJI MFUME I,

                                             Plaintiff - Appellant,

         versus

NANCY HARRISON; LARRY C. BATSON; WILLIAM R.
DAVIS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Henry M. Herlong, Jr., District
Judge. (CA-94-1969-0-20BD)


Submitted:   March 21, 1996                 Decided:   April 2, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Rastaman Mtume Obalaji Mfume I, Appellant Pro Se. William Paul
Griggs, GRIGGS, SPRUILL & HARRIS, Cheraw, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Mfume I v.
Harrison, No. CA-94-1969-0-20BD (D.S.C. Nov. 9, 1994; Aug. 3,

1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2